            Case 1:21-cv-01084-RTH Document 2 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest



10 TANKER AIR CARRIER, LLC
               Plaintiff,
       v.
                                                                            21-1084 C
                                                                      No. _______
THE UNITED STATES OF AMERICA,
               Defendant.



                      MOTION TO FILE DOCUMENTS UNDER SEAL

       Plaintiff 10 Tanker Air Carrier, LLC (“10 Tanker”), respectfully requests that this Court

file under seal 10 Tanker’s Complaint and its attached documents. The Complaint contains

protected information that was subject to a protective order during the GAO bid protest related to

this procurement (Docket No. B-418636.5 et al.). 10 Tanker is simultaneously filing a Motion

for Entry of a Protective Order. 10 Tanker is also filing under seal a proposed redacted version

of the Complaint because, pursuant to the GAO protective order, the parties must agree on

redactions of all documents containing protected information before the public version is

finalized. 10 Tanker requests that this proposed redacted version also be filed under seal.


            March 19, 2021                       Respectfully submitted,


                                                 s/ James G. Peyster
                                                 James G. Peyster
                                                     (Counsel of Record)
                                                 Thomas P. Humphrey
                                                 Crowell & Moring LLP
                                                 1001 Pennsylvania Avenue, N.W.
                                                 Washington, D.C. 20004-2633
                                                 Tel: (202) 624-2695
                                                 Fax: (202) 628-5116

                                                 Attorneys for 10 Tanker Air Carrier, LLC
